
	
		I
		112th CONGRESS
		1st Session
		H. R. 2573
		IN THE HOUSE OF REPRESENTATIVES
		
			July 18, 2011
			Mr. Hinojosa
			 introduced the following bill; which was referred to the
			 Committee on Financial
			 Services
		
		A BILL
		To amend section 242 of the National Housing Act to
		  extend the period of applicability of the exemption for critical access
		  hospitals under the FHA program for mortgage insurance for
		  hospitals.
	
	
		1.Short titleThis Act may be cited as the
			 Rural Health Care Capital Access Act
			 of 2011.
		2.Extension of exemption
			 for critical access hospitalsParagraph (1) of section 242(i) of the
			 National Housing Act (12 U.S.C. 1715z–7(i)(1)) is amended by striking
			 July 31, 2011 and inserting July 31, 2016.
		
